Title: John Bondfield to the American Commissioners, 8 September 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, September 8, 1778: The privateer schooner Success arrived this morning. Her master, Captain Attwood of Virginia, reports d’Estaing sailed from Chesapeake Bay for New York on July 9, leaving behind five frigates. When English prisoners are brought here by privateers, your authority is not invoked as to whether they should be set free or not, and the French government doesn’t interfere. Neither do their courts recognize cases between masters and their seamen. I suggested earlier the advantages of all American vessels being required to report to you. I am attentive to procuring as authentic reports as I can on my own.>
